Citation Nr: 1118561	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 40 percent for varicose veins, right lower extremity (formerly evaluated as stasis dermatitis with ulcerations, right foot).


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1971 and from February 1984 to August 2003.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Board remanded this case in June 2008 and June 2010 for additional development.  The appeal has been returned to the Board for further appellate action.

To the extent that the record may suggest that the Veteran is seeking a total rating based on individual unemployability due to service-connected disability (TDIU), the record reflects that a TDIU claim was opened and the Veteran was sent a letter from the RO in September 2007 informing him of the criteria for such a claim.  In a letter received at the RO in October 2007, the Veteran indicated that he was withdrawing his TDIU claim as he was seeking employment.  The most recent VA examination reveals that the Veteran has described himself as retired.  The claim for TDIU is thus referred to the RO for appropriate action.  


FINDING OF FACT

The varicose veins of the Veteran's right lower extremity are manifested by persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating, but no more, for service-connected varicose veins, right lower extremity (formerly evaluated as stasis dermatitis with ulcerations, right foot), have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.104, Diagnostic Code 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where, as here, entitlement to service-connection has been established, but a higher disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of filing of the claim, a staged rating is not appropriate in this case.

Recitation of Evidence

In statements presented throughout the duration of the appeal, the Veteran has maintained that his symptoms of varicose veins in the right lower extremity warrant a rating in excess of 40 percent and have worsened throughout the duration of the appeal.

June 2007 and July 2007 private medical records indicate the Veteran complained of inflamed ulcers on his right ankle and leg and that these ulcers were draining.  The ulcers were determined to be venous and were not healing.  Due to these large and deep ulcers, Dr. K.S., M.D., the Veteran's physician, determined that the Veteran is unable to stand or sit for a long period of time and that the Veteran should be considered totally disabled.

August 2007 private medical records indicate that the two wounds on the Veteran's lower right extremity were healing well but were somewhat deep and there was a fair amount of drainage from the wounds.  Furthermore, August 2007 private nurse notes diagnosed the Veteran with dependent edema in the lower right extremity and there was a moderate amount of drainage from the ulcers.

October 2007 private medical records indicate the presence of right ankle and small associated lateral calf ulcers with generalized redness surrounding the right ankle and lower calf due to delayed closure of these ulcers.  November 2007 private treatment records later indicated the Veteran's skin ulcers on his ankle and lower right calf had healed with some redness still present on the right ankle and right calf.

A February 2008 private medical record noted that the Veteran's skin had opened in three new areas on the Veteran's right leg, possibly due to the wearing of a compression stocking.  It was determined in a March 2008 private medical record that the root of the Veteran's right lower extremity problems was that his great staphenous vein (GSV) had reflux and this vein would need to be ablated.  The Veteran's GSV was ablated in May 2008 and private medical records show that the procedure was successful and that the varicose veins in his right lower extremity had decreased in size with very little swelling of the right leg.

In June 2008, the right ankle ulcer broke open and was mildly painful.  There was very little swelling of the right lower extremity, but there was a fair amount of swelling in the area of the new wound.  July 2008 private medical records indicate the Veteran was diagnosed with mild edema and a decubitus ulcer on his right ankle with no pain in his right leg.

In an August 2008 private medical record, the Veteran complained of pain and discomfort in his lower right extremity.  Upon examination, it was noted that the Veteran's wounds, which were roughly the size of a dime, appeared to be dry at that time.  It was further noted that there was no swelling anywhere on the Veteran's right lower extremity.  An October 2008 private medical record revealed the presence of a very small wound on the medial aspect of the Veteran's right leg.

In a January 2009 private medical record, the Veteran reported his right ankle wounds heal, but then reopen again after he takes a shower.  The Veteran also reported that he still has pain and discomfort in his right calf.

July 2009 and October 2009 private medical reports indicate minimal to zero swelling of the legs with two shallow wounds of the right leg.  The Veteran was diagnosed with chronic venous hypertension with ulcer.

November 2009 and December 2009 private medical records indicate the Veteran complained of pain and discomfort in his right ankle and foot as well as swelling and redness in the right leg.  Upon physical examination, it was determined there was mild swelling in both of the Veteran's legs with a wound on the right leg.  The Veteran was diagnosed with chronic venous hypertension with ulcer and an ulcer of the right ankle.

January 2010 private medical records indicate the Veteran reported the redness and pain in the wound area in his right lower extremity had lessened.  It was noted, upon examination, there was very little swelling of both lower extremities and the wound on the Veteran's ankle had a very thin layer of new skin covering it.  The Veteran was diagnosed with chronic venous hypertension with ulcer and ulcer of the right ankle.

The Veteran complained of pain and discomfort in his right ankle in a March 2010 private medical record; however, he did not complain of drainage in the right ankle nor did he complain of leg swelling.  Upon examination, it was determined there was minimal swelling of the legs with a small wound on the right leg.  The Veteran was diagnosed with a right ankle ulcer.

A May 2010 private medical record noted there to be mild swelling in both of the Veteran's legs and that there were two wounds on the medial aspect of both legs that were open.  The Veteran reported having three wounds on his right ankle.  The Veteran was diagnosed with right ankle ulcers.  A June 2010 private medical record indicated the Veteran complained of pain and discomfort in his right ankle-he stated the ankle felt like it had fluid in it.  It was also noted that there was minimal swelling in both of the Veteran's lower extremities.  The Veteran was once again diagnosed with right ankle ulcers.

The Veteran participated in a VA examination in July 2010.  The Veteran reported he has had a recurrence of the venous ulcer in the right medial ankle since his discharge from active duty service in September 2003.  The Veteran also reported that at the time of the VA examination, he has a draining venous ulcer in the right ankle.  The Veteran stated he experiences flare-ups of his chronic venous insufficiency when standing for more than two hours.  In order to alleviate these flare-ups, the Veteran elevates both of his feet for approximately two hours and also uses knee-high support stockings in both his lower extremities to alleviate the dependent edema that has been occurring from his venous insufficiency.  The Veteran also stated that the topical cream he uses to treat his right ankle venous ulcer has helped him to a certain degree, but he continues to experience persistent drainage from the skin ulcer.  The Veteran denied a history of deep vein thrombosis.  The Veteran stated he was employed as a truck driver for three and a half years and that he retired in November 2006.

Upon physical examination, it was noted that the Veteran has a 1+ pitting edema in both lower extremities up to the level of his mid-calves.  The Veteran also has moderate chronic venous stasis dermatitis in both lower extremities up to the level of both knees.  There was no massive board-like edema or eczema found in both lower extremities.  A vertical draining ulcer was located on the right ankle and this ulcer was noted to be nontender.  No erythema or induration was found around the ulcer site.  The VA examiner noted that the Veteran would have difficulty performing his occupation as a truck driver due to the dependent edema and the nonhealing venous ulcer in his right lower extremity, and thus, there would be mild to moderate interference in his employability as a truck driver due to his venous condition.  The VA examiner also noted that the Veteran's activities of daily living are not affected by the condition of both of his lower extremities.

Based on the above history and examination in addition to reviewing the Veteran's entire claims file, the VA examiner diagnosed the Veteran with the following conditions: (1) moderate chronic persistent venous stasis dermatitis; (2) mild pitting edema of both lower extremities up to the level of his knees secondary to mild chronic venous insufficiency; and (3) chronic nonhealing venous stasis ulcer in the right ankle region.

In an August 2010 private medical record, the Veteran complained of redness and discomfort in his right ankle and he also stated that the wound was open and draining.  Upon physical examination, it was indicated that there was swelling in both legs.  The Veteran was diagnosed with a right ankle ulcer and it was recommended that the Veteran receive compression therapy in order to treat his right leg swelling.

A December 2010 private medical record indicates the Veteran was diagnosed with chronic venous hypertension with ulcer of the right lower extremity due to a small wound to the right shin with no exudate.  The Veteran was also diagnosed with a right ankle ulcer as a result of a medial right ankle wound with moderate thick yellow exudate.  Also noted was right medial calf and ankle area discoloration.  The tissue texture was noted to be firm.  Another December 2010 private medical record indicates the presence of a red, raised, itchy rash located on the right medial ankle area and extended up to the mid-calf area.  Also noted was mild edema of the right lower extremity.  The Veteran was diagnosed with chronic venous hypertension with ulcer and a right ankle ulcer.

January 2011 and February 2011 private medical records indicate the Veteran participated in compression therapy whereby a compression wrap was applied to the right leg in order to promote wound closure.  It was noted in these records that the Veteran had mild edema in the lower right extremity.  The Veteran was diagnosed with chronic venous hypertension with ulcer and an ulcer of the right ankle with minimal thin yellow exudate noted.
 
Another February 2011 private medical record indicates swelling in both lower extremities as well as erythema of the right foot and leg.  The Veteran was diagnosed with a right ankle ulcer and the Veteran was asked to take antibiotics and to have an ultrasound of the right leg and x-rays of the right ankle.  

A February 2011 ultrasound report of the right lower extremity indicated a mild deep venous insufficiency with discoloration, but no evidence of deep vein thrombosis.  The x-ray report indicated degenerative change of the ankle, worse laterally, with moderate soft tissue swelling around the ankle.  There was no evidence of a fracture of the right ankle and the surrounding bony and soft tissue structures had an otherwise unremarkable appearance.

A March 2011 private medical record indicates that the Veteran was diagnosed with a right ankle ulcer, but that the wound was healing well and there was no swelling of the right leg.

Analysis

The Veteran's service-connected varicose veins, right lower extremity (formerly evaluated as stasis dermatitis with ulcerations, right foot) is currently evaluated at 40 percent disabling under the provisions of 38 C.F.R. 4.104, Diagnostic Code 7120.  Asymptomatic varicose veins that are palpable or visible warrant a noncompensable rating.  Intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery warrants a 10 percent rating.  Persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema warrants a 20 percent rating.  30 C.F.R. § 4.104, Diagnostic Code 7120.  Persistent edema and stasis pigmentation or eczema, with our without intermittent ulceration warrants a 40 percent rating.  Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrant a 60 percent rating.  Massive, board-like edema with constant pain at rest warrants a 100 percent rating.  Id.

The Board finds that the evidence above, relating to symptoms and impairment for varicose veins, right lower extremity (formerly evaluated as stasis dermatitis with ulcerations, right foot), shows that a rating in excess of 40 percent is warranted.  The Veteran was diagnosed with edema in the August 2007, July 2008, December 2010, January 2011 and February 2011 private medical records, which spans a period of treatment lasting over four years.  Furthermore, the July 2010 VA examiner diagnosed the Veteran with mild pitting edema of both lower extremities up to the level of his knees secondary to mild chronic venous insufficiency.  The July 2010 VA examiner also diagnosed the Veteran with moderate chronic persistent venous stasis dermatitis.

Moreover, there is ample record evidence revealing persistent ulceration.  Private medical records from June 2007 to August 2007 indicate the Veteran was suffering from right ankle ulcers with some drainage.  The October 2007 private medical records further reveal the Veteran developed right calf ulcers as well.  Although these ulcers healed in November 2007, they reopened in February 2008 and again in June 2008.  These ulcers entered a pattern of healing and breaking open from August 2008 until May 2010 and based on this history, the July 2010 VA examiner diagnosed the Veteran with chronic nonhealing venous stasis ulcers in the right ankle region.  August 2010 and March 2011 private medical records further indicate the Veteran is still suffering from right ankle ulcers.

Therefore, in light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected varicose veins, right lower extremity (formerly evaluated as stasis dermatitis with ulcerations, right foot) more nearly approximates a 60 percent disability rating, but no higher.  There was no finding of massive, board-like edema with constant pain at rest.  

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected varicose veins, right lower extremity (formerly evaluated as stasis dermatitis with ulcerations, right foot).  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria (which explicitly contemplates social and occupational impairment).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this service-connected disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for an increased rating for his varicose veins, right lower extremity (formerly evaluated as stasis dermatitis with ulcerations, right foot) by letter dated July 2008.  This letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the diagnostic codes and rating criteria for his right lower extremity varicose veins in the March 2010 Supplemental Statement of the Case and February 2011 Supplemental Statement of the Case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claim.  Further, the Veteran has had a meaningful opportunity to develop his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described to what extent his right lower extremity varicose veins impacted his daily activities in his July 2010 VA examination.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the disability, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service treatment records, VA examination records and VA treatment records.  Private treatment records are in the claims file.  Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.

The Board is also satisfied that the development requested by its June 2008 and June 2010 remands has now been satisfactorily completed and substantially complied with.  This includes action to provide the Veteran with VCAA notice that is compliant with the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), to provide a VA medical examination to the Veteran and to readjudicate the issue currently before the Board.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An increased rating of 60 percent, but not higher, for the service-connected varicose veins, right lower extremity (formerly evaluated as stasis dermatitis with ulcerations, right foot) is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


